             Case 3:21-cv-01075-RNC Document 12 Filed 08/31/21 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                                 DISTRICT OF CONNECTICUT

                                                      )
 COLUMBIA CASUALTY COMPANY, and                       )
 BERKSHIRE HATHAWAY                                   )       C.A. No.: 3:21-cv-01075-RNC
 SPECIALTY INSURANCE COMPANY,                         )
                                                      )
                 Plaintiffs,                          )
                                                      )
        v.                                            )
                                                      )
 THE NASH ENGINEERING COMPANY,                        )
                                                      )
                 Defendant.                           )
                                                      )


            MOTION OF DEFENDANT, THE NASH ENGINEERING COMPANY,
              FOR EXTENSION OF TIME TO RESPOND TO COMPLAINT

                               [WITH PLAINTIFFS’ CONSENT]

       The Defendant, The Nash Engineering Company (“Defendant”), by and through

undersigned counsel, moves this Honorable Court for an extension of time to respond to the

Complaint (ECF 1) and as grounds therefore states:

       1.       The Complaint was served on Defendant on August 13, 2021 and a response is

due to be filed on or before September 3, 2021.

       2.       The undersigned counsel underwent a medical procedure on August 10, 2021 that

kept him out of work for much of the two (2) weeks immediately following the procedure and,

due to the procedure, coupled with a heavy workload, is requesting a fourteen (14) day extension

of time up to and including September 17, 2021 to file a response to the Complaint.

       3.       As indicated in the following Local Rule 7(b) certificate, this motion is made for

good cause and with Plaintiffs’ consent to the granting of this motion.




                                                  1
           Case 3:21-cv-01075-RNC Document 12 Filed 08/31/21 Page 2 of 2



       WHEREFORE, Defendant, The Nash Engineering Company, prays this court will grant

this motion and extend the time for it to file and serve a response to the Complaint up to and

including September 17, 2021.

                              LOCAL RULE 7(b) CERTIFICATE

       The undersigned counsel for Defendant represents to the court that, in connection with

this Motion for Extension of Time, he conferred with Kevin J. O’Connor, Esq., who is counsel

for the Plaintiffs, Columbia Casualty Company and Berkshire Hathaway Specialty Insurance

Company, and that Plaintiffs consent to the granting of this motion.           Additionally, the

undersigned counsel respectfully submits that the requested extension of time is made for good

cause shown in paragraph 2 above, and is Defendant, The Nash Engineering Company’s, first

request for an extension of time.

                                  CERTIFICATE OF SERVICE

       I hereby certify that on August 31, 2021, I caused a true copy of the foregoing to be filed

with the Clerk of the United States District Court for the District of Connecticut through the

Court’s Electronic Case Filing system (“ECF”) and to be served through ECF upon counsel of

record. Notice of the filing will be sent by operation of the Court’s ECF system to all parties

indicated on the electronic filing receipt.

                                              BLANK ROME LLP

                                              /s/ Jared Zola                   _
                                              Jared Zola, Fed. Bar No. 29947
                                              jzola@blankrome.com
                                              1271 Avenue of the Americas
                                              New York, NY 10020
                                              Tel.: 212.885.5000
                                              Fax: 212.885.5001

                                              Attorneys for Defendant, The Nash
                                              Engineering Company
August 31, 2021
                                                  2
